Citation Nr: 1515151	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for lumbar spine strain with hypertrophy.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

4.  Entitlement to an evaluation in excess of 10 percent for DJD of the left knee associated with DJD of the right knee.

5.  Entitlement to a compensable evaluation for left ear hearing loss.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), panic disorder without agoraphobia, major depressive disorder, anxiety disorder not otherwise specified (NOS), and adjustment disorder.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2012 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a February 2015 videoconference hearing.  A transcript of this hearing is of record.

In January 2015 and February 2015, the Veteran submitted additional evidence in support of his appeal along with signed waivers of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through December 2010, which have been considered by the RO in the August 2012 statement of the case.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the claim of entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine at the February 2015 Board hearing.  

2.  The Veteran withdrew his appeal of the claim of entitlement to an evaluation in excess of 10 percent for lumbar spine strain with hypertrophy at the February 2015 Board hearing.

3.  The Veteran withdrew his appeal of the claim of entitlement to an evaluation in excess of 10 percent for DJD of the right knee at the February 2015 Board hearing.

4.  The Veteran withdrew his appeal of the claim of entitlement to an evaluation in excess of 10 percent for DJD of the left knee associated with DJD of the right knee at the February 2015 Board hearing.

5.  The Veteran withdrew his appeal of the claim of entitlement to a compensable evaluation for left ear hearing loss at the February 2015 Board hearing.

6.  The Veteran withdrew his appeal of the claim of entitlement to service connection for right ear hearing loss at the February 2015 Board hearing.  

7.  The evidence demonstrates that the Veteran's major depressive disorder is etiologically related to his non-combat experiences during active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to an evaluation in excess of 10 percent for lumbar spine strain with hypertrophy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to an evaluation in excess of 10 percent for DJD of the right knee have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to an evaluation in excess of 10 percent for DJD of the left knee associated with DJD of the right knee have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to a compensable evaluation for left ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

7.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting service connection for an acquired psychiatric disorder and dismissing all other issues on appeal, at the Veteran's request, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

I. Dismissal

At the February 2015 Board hearing, the Veteran withdrew his appeal for the claims for entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine; entitlement to an evaluation in excess of 10 percent for lumbar spine strain with hypertrophy; entitlement to an evaluation in excess of 10 percent for DJD of the right knee; entitlement to an evaluation in excess of 10 percent for DJD of the left knee associated with DJD of the right knee; entitlement to a compensable evaluation for left ear hearing loss; and entitlement to service connection for right ear hearing loss.  

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Board hearing has been reduced to writing via a transcript which includes the Veteran's name, claim number, and a statement that these claims were withdrawn.  When the Board received the Veteran's withdrawal at the hearing, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to these claims have been met.  Id.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal with regard to these claims is appropriate.  See 38 U.S.C.A. § 7105(d) (2014).

Accordingly, further action by the Board on the increased evaluation claims for degenerative disc disease of the cervical spine, lumbar spine strain with hypertrophy, DJD of the right knee, DJD of the left knee, and left ear hearing loss; and the service connection claim for right ear hearing loss are not appropriate and the Veteran's appeal of these issues should be dismissed.  Id.

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that his experiences as a crash fire rescue specialist while serving in the U.S. Marine Corps caused him to develop his current psychiatric symptoms.  He said that as part of his duties, he responded to military aircraft crashes.  He stated that he pulled people out of airplanes who were scared, screaming, and sometimes on fire.  He also said that he had to avoid ordinance that could explode and ejection seats that could go off.  The Veteran said that his job was stressful, because it was rare for a shift to go by without some sort of response.  He became so anxious that he requested a temporary mess duty assignment.  When the Veteran's request for a change in assignment upon reenlistment could not be guaranteed, he decided not to reenlist rather than risk being assigned back to crash fire rescue.  See May 2012 statement of Dr. Cargill, February 2015 statement, and February 2015 Board hearing transcript.  

The Veteran's military personnel records reflect that the Veteran served in the Aviation Crash Crew and his military occupational specialty (MOS) was as an Aircraft Fire and Rescue Specialist.  

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis for any mental health problems.  The records do reflect that he obtained a physical for mess duty in February 1992 and was found fit for mess duty, which corroborates the Veteran's account that he sought a change in duty assignment while in service.  See February 1992 Mess Duty Physical.  

VA treatment records reflect that in July 2003, the Veteran sought treatment for his symptoms of anxiety, erratic mood, difficulty sleeping, recurrent panic attacks, hyperarousal, depression, irritability, isolation, poor energy, lack of motivation, decreased concentration, feelings of hopelessness and helplessness, and frequent suicidal ideation.  Following a mental status examination, the VA treating physician diagnosed the Veteran with panic disorder without agoraphobia and major depression, single severe with suicidal ideation.  

An August 2010 VA treatment record documents that the Veteran had recently been discharged from federal prison while serving a sentence for access device fraud.  Upon objective examination, the VA treating physician noted the Veteran's symptoms of significant depression, anxiety, and insomnia.  The Veteran was diagnosed with anxiety NOS and mild to moderate, recurrent major depressive disorder.  

A September 2010 VA treatment record reflects that the Veteran sought treatment for his lack of concentration believing it was due to attention deficit hyperactivity disorder (ADHD).  The VA treating physician noted that the Veteran did not report any behavioral problems or problems at home as a child.  The VA treating physician found that based upon the interview, the Veteran did not meet the criteria for ADHD.  He was diagnosed with adjustment disorder.  

The Veteran submitted the results of a November 2010 private psychological evaluation.  The Veteran reported symptoms of recurring depression, irritability, anxiety, improved anger, sadness, and sleep disturbance.  He also reported poor concentration and focus.  The Veteran described his experiences in-service working as a crash fire rescue specialist.  The private treating psychologist, Dr. Cargill, noted that the Veteran currently experienced intrusive thoughts, but not flashbacks, of traumatic events.  Dr. Cargill found that the Veteran had moderate to severe emotional distress, was depressed, agitated, anxious, and guilty and might be seen as impatient, irritable, and angry.  Dr. Cargill also noted that the Veteran had concentration and memory problems and felt that his judgment was poor.  Dr. Cargill found that the Veteran was withdrawn and isolated from others and felt rejected and alienated by others.  The Veteran was diagnosed with chronic, delayed onset, moderate to severe PTSD and recurrent major depressive disorder.  

In a January 2012 formal finding memorandum, VA stated that the Veteran did not return VA Form 21-0781 and therefore, it had a lack of information to corroborate the Veteran's stressors associated with his claim of service connection for PTSD.  At the Veteran's February 2015 Board hearing, the Veteran testified that he did not submit the form, because he was unable to recall the specific information necessary to identify the crash associated with his in-service stressor.  

In a May 2012 statement, Dr. Cargill described the Veteran's current psychiatric symptoms as having deteriorated in the past two years.  Dr. Cargill noted that the Veteran had been unable to maintain steady employment (sixteen jobs since his discharge); had difficulty concentrating; was frequently restless and anxious; was irritable; slept four to five hours at night; avoided crowds; was emotionally withdrawn and isolated; had a depressed and sad mood; and had poor coping skills.  Dr. Cargill found that the Veteran continued to have disturbing dreams about his experiences in-service.  Dr. Cargill continued his original chronic PTSD diagnosis.  

As an initial matter, the Board finds that the evidence is not sufficient to demonstrate that the Veteran has a PTSD diagnosis that conforms to VA regulations.  The Veteran's claimed in-service stressor, which qualifies as a fear of hostile military or terrorist activity, was not confirmed by a VA psychiatrist or VA psychologist to be adequate to support a PTSD diagnosis, in compliance with 38 C.F.R. § 3.304(f)(3).  As the Veteran's only PTSD diagnosis of record was provided by his private treating psychologist, the Board cannot rely on this diagnosis to support the Veteran's service connection claim.

Nevertheless, the Veteran does have a current diagnosis for major depressive disorder from both his VA treating physician (August 2010 VA treatment record) and his private treating psychologist (November 2010 psychological evaluation).  Furthermore, the Board finds that the Veteran's statements regarding his in-service non-combat experiences are competent and credible as they are consistent with the circumstances of his service as an Aircraft Fire and Rescue Specialist.  Finally, Dr. Cargill found in his November 2010 private psychological evaluation that the Veteran's current psychiatric symptoms were related to his traumatic experiences working as a crash fire rescue specialist during his active duty service.  The Board finds that the November 2010 private psychological evaluation is the most probative evidence as to the etiology of the Veteran current major depressive disorder.  

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for major depressive disorder.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that the Veteran has been diagnosed with other psychiatric diagnoses, including PTSD. However, the Board finds the most probative evidence of record shows that the Veteran has a major depressive disorder and not necessarily PTSD. Nevertheless, the evidence does not differentiate symptoms attributable to depression versus those due to PTSD.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected major depressive disorder, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).


ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine is dismissed.

Entitlement to an evaluation in excess of 10 percent for lumbar spine strain with hypertrophy is dismissed.

Entitlement to an evaluation in excess of 10 percent for DJD of the right knee is dismissed.

Entitlement to an evaluation in excess of 10 percent for DJD of the left knee associated with DJD of the right knee is dismissed.

Entitlement to a compensable evaluation for left ear hearing loss is dismissed.

Entitlement to service connection for right ear hearing loss is dismissed.

Entitlement to service connection for major depressive disorder is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


